Citation Nr: 1035049	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for osteoarthritis of the left knee with limitation of 
flexion.

2.  Entitlement to an initial disability rating in excess of 10 
percent for osteoarthritis of the right knee with limitation of 
flexion.

3.  Entitlement to an initial disability rating in excess of 30 
percent for osteoarthritis of the left knee with limitation of 
extension.

4.  Entitlement to an initial disability rating in excess of 20 
percent for osteoarthritis of the right knee with limitation of 
extension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the New York, New 
York Department of Veterans' Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in March 2010 for 
further development.  

By a July 2010 rating decision, the Veteran was assigned a 
separate 30 percent disability rating for osteoarthritis of the 
left knee with limitation of extension and a separate 20 percent 
disability rating for osteoarthritis of the right knee with 
limitation of extension, both effective June 10, 2010.  At this 
time, issues of osteoarthritis of the left and right knees, which 
had been assigned a 10 percent rating for each knee, were re-
characterized as osteoarthritis of the left knee with limitation 
of flexion and osteoarthritis of the right knee with limitation 
of flexion.  As these ratings are less than the maximum available 
rating for these issues, the issues remain on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the duration of the appeal, the Veteran's left and 
right knees were productive of osteoarthritis as established by 
x-rays and objective findings of pain, difficulty rising from a 
chair, dependence upon a cane and a walker, an unsteady gait, and 
pain on active motion; left knee extension ranged from normal(-5) 
to +20 degrees with flexion from 90 to 115 degrees and right knee 
extension ranged from normal to +15 degrees with flexion from 110 
to 120 degrees with pain and weakness throughout the ranges of 
motion.  The evidence of record contains no objective findings of 
instability or subluxation of the left or right knees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for osteoarthritis of the left knee with limitation of 
flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.71a, Diagnostic Codes 5003, 5010 
5257, 5260 (2009).

2.  The criteria for an initial disability rating in excess of 10 
percent for osteoarthritis of the right knee with limitation of 
flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260 (2009).

3.  The criteria for an initial disability rating of 30 percent 
for osteoarthritis of the left knee with limitation of extension 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.71a, Diagnostic Codes 5003, 5010 5257, 
5261 (2009).

4.  The criteria for an initial disability rating in excess of 20 
percent for osteoarthritis of the right knee with limitation of 
extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.71a, Diagnostic Codes 
5003, 5010 5257, 5261 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
increased initial disability ratings in the March 2008 rating 
decision, he was provided notice of the VCAA in March 2007.  The 
VCAA letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2007, May 2010 
and July 2010 pertaining to the downstream disability rating and 
effective date elements of his claims, with subsequent re-
adjudication in a June 2010 rating decision and supplemental 
statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for osteoarthritis 
of the left and right knees with limitation of flexion and 
osteoarthritis of the left and right knees with limitation of 
extension has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service connection 
for osteoarthritis of the left and right knees with limitation of 
flexion and osteoarthritis of the left and right knees with 
limitation of extension and assigning an initial disability 
rating for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b) (2009) (amended to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial rating 
assigned for his osteoarthritis of the left and right knees with 
limitation of flexion and osteoarthritis of the left and right 
knees with limitation of extension, included notice of the 
criteria for a higher rating for that condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA outpatient 
treatment reports, a VA examination and statements from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

The Veteran's left and right knees have been rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 
percent and 10 percent ratings based on X- ray findings will not 
be combined with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003; see also 38 C.F.R. § 4.59; Hicks v. Brown, 
8 Vet. App. 417, 420 (1995).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation of 
extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and instability 
of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  When x-ray findings of arthritis are present 
and a veteran's knee disability is rated under Diagnostic Code 
5257, the veteran would be entitled to a separate compensable 
rating under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 
(1998).  VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257, respectively.  More 
recently, the VA General Counsel held that a separate rating 
could also be provided for limitation of knee extension and 
flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

Analysis

The Veteran contends that his current osteoarthritis of the left 
and right knees warrants an initial disability rating higher than 
the ratings presently assigned, as his symptoms are severe in 
nature.  

VA outpatient treatment reports from March 2006, within a year 
prior to the Veteran's claim, to September 2007 reflect that the 
Veteran complained of symptoms of the left and right knee, 
including: continuous/ongoing knee pain, difficulty walking, 
extreme difficulty moving the legs due to pain and pain with 
walking.  During this period, the Veteran was on several 
medications, including Morphine, which was used the management of 
knee pain.  

In a September 2007 VA examination, the Veteran's reported that 
his symptoms of the bilateral knees included constant pain, more 
on the left than on the right, instability and giving way.  He 
stated that the only medication he has been on because of the 
pain was Morphine which he had stopped, however, he was on other 
medication for osteoarthritis.  The Veteran walked with a cane.  
He reported that physicians wanted to replace his left knee due 
to severe osteoarthritis.  The Veteran stated that he retired 
from catering due to pain in both knees.  A physical examination 
of range of motion of the right knee revealed flexion to 120 
degrees and full extension.  A physical examination of range of 
motion of the left knee revealed flexion to 90 degrees and full 
extension to -5 degrees.  The medial and lateral ligaments, 
anterior and posterior ligaments and medial and lateral menisci 
were intact bilaterally.  There was patellar pain on pressing of 
both, more on the left than the right.  The examiner noted there 
was obvious grinding on the left and the right.  With repetitive 
movements, on the left knee flexion was reduced to 70 degrees due 
to pain and instability.  The examiner diagnosed the Veteran with 
osteoarthritis of the right and left knee, more on the left than 
the right, with decreased range of motion and constant pain.

VA outpatient treatment reports from September 2007 to July 2008 
reflect that the Veteran was treated for bilateral knee symptoms 
including, severe bilateral knee pain, the inability to walk due 
to severe knee pain (also reported as the inability to walk even 
200 feet), extreme difficulty arising from a chair, an unsteady 
gait which was exacerbated by knee pain and concomitant disuse 
syndrome, multiple falls due to knee pain despite the use of a 
cane and the inability to reach his feet due to severe pain in 
the knees and on bending.  X-rays from April 2008 revealed severe 
degenerative osteoarthritis of the bilateral knees.

VA medical records reveal that in August 2008, the Veteran was 
hospitalized for injuries resulting from a fall wherein he was 
treated at a nursing home for a period of time and received 
physical therapy at a rehabilitation hospital.  Following this 
fall, VA outpatient treatment reports demonstrate the Veteran's 
left and right knee symptoms included the inability to walk and 
the Veteran could barely stand without assistance.  These records 
also reflect that the Veteran was wheelchair bound due to his 
fall injures and could not reach his feet due to severe pain in 
the knees on bending.  A January 2009 report noted that the 
Veteran sustained a severe fall down a stair in August 2008, 
which was thought to have been probably precipitated by his 
service-connected injury of bilateral arthritis of the knees.  At 
this time, the VA physician found that the Veteran's mobility was 
severely limited by this injury which had compounded his service-
connected arthritis. 

In a June 2010 VA examination, the Veteran reported having pain, 
weakness, stiffness, deformity, buckling, locking and a lack of 
endurance in both knees.  The examiner found no deformity, 
effusion or dislocation and noted that the Veteran had tenderness 
overlying both knees without swelling, heat, redness or drainage.  
The Veteran was restricted to using Tylenol for treatment.  He 
reported chronic pain with a severity of approximately six out of 
10 and no periods of flare up.  Pain was dull and constant.  The 
Veteran did not use a brace, corrective shoes, crutches or a 
wheelchair in the past year and had depended upon a cane and, 
occasionally a walker.  He reported no hospitalizations, surgery 
or injury in the past year.  No evidence of inflammatory 
arthritis was noted.  Recent X-rays demonstrated severe narrowing 
of the medial and post patellar joint compartments, consistent 
with degenerative osteoarthritis bilaterally.  

A physical examination revealed the knee joints were grossly 
enlarged and distorted but cool without erythema and nontender.  
Range of motion of the left knee revealed flexion to 115 degrees 
and extension to +20 degrees with an audible click.  Range of 
motion of the right knee revealed flexion to 110 degrees and 
extension to +15 degrees with an audible click.  Pain and 
weakness was noted throughout the range of motion exercise.  The 
examiner observed the Veteran's gait to be slow-stoppage, broad-
based and dependent upon a cane with a slight wobble.

After a careful review of the evidence of record, the Board finds 
that the Veteran's osteoarthritis of the left knee with 
limitation of flexion and osteoarthritis of the right knee with 
limitation of flexion do not warrant initial disability ratings 
in excess of 10 percent, under Diagnostic Codes 5010, 5257or 
5260, at any time since the date of claim on March 23, 2007.  The 
Board also finds that, after a careful review of the evidence of 
record, the Veteran's osteoarthritis of the left knee with 
limitation of extension and osteoarthritis of the right knee with 
limitation of extension, do not warrant initial disability 
ratings in excess of 30 percent and 20 percent respectively, 
under Diagnostic Codes 5010, 5257 or 5261, at any time since the 
effective date assigned on June 10, 2010.  

The objective medical evidence of record did not reflect any 
findings of subluxation, instability, limitation of flexion to 30 
degrees or more in either knee, extension limited to 30 degrees 
or more in the left knee or extension limited to 20 degrees or 
more in the right knee.  In this regard, the Board notes that 
while the Veteran reported stiffness, deformity, buckling, 
locking, a lack of endurance instability and giving way in the 
knees and while the September 2007 VA examiner found that left 
knee flexion was reduced to 70 degrees due to pain and 
instability, the objective findings noted in the September 2007 
VA examination reflect that medial and lateral ligaments, 
anterior and posterior ligaments and medial and lateral menisci 
were intact bilaterally.  Moreover, the June 2010 VA examiner 
found no deformity, effusion, dislocation, swelling, heat, 
redness or drainage.  

While VA outpatient treatment reports from September 2007 to 
January 2009 reflect bilateral knee symptoms included the 
inability to walk due to severe knee pain, extreme difficulty 
arising from a chair, an unsteady gait which was exacerbated by 
knee pain, multiple falls due to knee pain despite the use of a 
cane and the inability to reach his feet, the subsequent June 
2010 VA examination revealed the Veteran reported that he had not 
used a brace, corrective shoes, crutches or a wheelchair in the 
past year and depended upon a cane and, occasionally a walker.  
Furthermore, as noted above, the September 2007 VA examination 
found that medial and lateral ligaments, anterior and posterior 
ligaments and medial and lateral menisci were intact bilaterally, 
thereby demonstrating no objective evidence of instability.  In 
addition, the June 2010 VA examination reflects that the 
Veteran's range of motion was limited, at worst, with flexion to 
115 degrees in the left knee, flexion to 110 degrees in the right 
knee, extension to + 20 degrees in the left knee and +15 degrees 
in the right knee.  These findings reflect the most severe 
limitation of extension of the bilateral knees throughout the 
duration of the appeal.  Moreover, the Veteran's pain is 
considered under the symptomatology for osteoarthritis with 
limitation of flexion and limitation of extension under 
Diagnostic Codes 5010, 5260 and 5261.

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record did not note any additional limitation 
of motion demonstrated upon repetitive motion that would support 
a higher initial disability rating for either knee.  See Deuce v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 
38 C.F.R. §§ 4.45, 4.59 (2009).  In this regard, the Board notes 
that the September 2007 VA examiner found that with repetitive 
movements, left knee flexion is reduced to 70 degrees due to pain 
and instability which is noncompensable under Diagnostic Code 
5260.  Additionally, neither VA examiner found that pain, 
fatigue, weakness, lack of endurance and incoordination caused 
any additional functional loss or limitation of joint function 
after repetitive use or during flare ups, such that the Veteran 
would be entitled to a rating in excess of those presently 
assigned.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for initial 
disability ratings in excess of 10 percent for osteoarthritis of 
the left and right knees with limitation of flexion, an initial 
disability rating in excess of 30 percent for osteoarthritis of 
the left knee with limitation of extension and an initial 
disability rating in excess of 20 percent for osteoarthritis of 
the right knee with limitation of extension.  

The Board has also considered whether there are other appropriate 
diagnostic codes for application.  However, as the Veteran's 
service-connected disabilities do not reflect ankylosis, 
dislocation or removal of cartilage or an impairment of the tibia 
or fibula, Diagnostic Codes 5256, 5258, 5259 and 5262 do not 
apply.  See 38 C.F.R. § 4.71a.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent for 
osteoarthritis of the left and right knees with limitation of 
flexion at any time since the effective date of service 
connection on March 23, 2007 and does not show persistent 
symptoms that equal or more nearly approximate the criteria for 
an evaluation higher than 30 percent for osteoarthritis of the 
left knee with limitation of extension or higher than 20 percent 
for osteoarthritis of the right knee with limitation of extension 
at any time since the effective date of service connection on 
June 10, 2010.  See Fenderson, 12 Vet. App. at 125-26.  That is 
to say, the Veteran's bilateral knee disabilities have been no 
more than disabling than the percentages assigned since the 
effective dates of each award, so his ratings cannot be "staged" 
because these represent his greatest level of functional 
impairment attributable to his bilateral knee condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that higher initial disability ratings for the 
Veteran's bilateral knee disabilities are not warranted at any 
time since the effective dates of service connection assigned for 
each.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Aleman v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his left and right knee 
osteoarthritis with limitation of flexion and left and right knee 
osteoarthritis with limitation of extension and provides for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

An initial disability rating in excess of 10 percent for 
osteoarthritis of the left knee with limitation of flexion is 
denied.

An initial disability rating in excess of 10 percent for 
osteoarthritis of the right knee with limitation of flexion is 
denied.

An initial disability rating in excess of 30 percent for 
osteoarthritis of the left knee with limitation of extension is 
denied.

An initial disability rating in excess of 20 percent for 
osteoarthritis of the right knee with limitation of extension is 
denied.




____________________________________________
D. C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


